Citation Nr: 1614707	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-15 018A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a higher initial rating for grade 1 spondylolisthesis of L4 on L5, lumbar spine (claimed as lower back DDD spondylolisthesis with arthritis sciatic involvement down both legs), currently rated as 20 percent disabling.

3.  Entitlement to a higher initial rating for right knee chondromalacia patella (claimed as right knee arthritis/injury), currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for synovial cyst with degenerative changes and a tear at the horn of the medial meniscus, left knee (claimed as left knee arthritis changes/tear/possible cancer), currently rated as 10 percent disabling.

5.  Entitlement to a higher initial rating for urticaria previously diagnosed as hemangiomas (claimed as skin condition, upper chest), 0 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to February 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2010; a statement of the case was issued in April 2011; and a substantive appeal was received in June 2011 (Virtual VA).   

The July 2009 rating decision addressed numerous issues.  The Veteran's July 2010 notice of disagreement only took issue with the five issues enumerated above, as well as the issues of entitlement to compensable ratings for gout, chronic obstructive pulmonary disease (COPD), and temporomandibular joint (TMJ).  The Veteran's June 2011 substantive appeal failed to list these last three issues.  Consequently, they are not before the Board.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1982 to February 2009.

2.  On February 22, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


